                 Case 3:20-cv-00403-SK Document 80 Filed 02/11/21 Page 1 of 2



 1   Whitney (Carlson) Johnson (CA 308024)
     Benesch, Friedlander, Coplan & Aronoff LLP
 2   One Market Street
     Spear Tower, 36th Floor
 3   San Francisco, California 94105
     Telephone: (628) 600-2250
 4   Facsimile: (628) 221-5828
     wjohnson@beneschlaw.com
 5
     J. Erik Connolly (PHV IL 6269558)
 6   Kate Watson Moss (PHV IL 6321176)
     Madhavi Seth (PHV IL 6330420)
 7   Benesch, Friedlander, Coplan & Aronoff LLP
     71 South Wacker Drive, Suite 1600
 8   Chicago, Illinois 60606-4637
     Telephone: (312) 212-4949
 9   Facsimile: (312) 767-9192
     econnolly@beneschlaw.com
10   kmoss@beneschlaw.com
     mseth@beneschlaw.com
11
     Attorneys for Defendant
12

13                               IN THE UNITED STATE DISTRICT COURT

14                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

15   TIFFIN CHERRY HILL LLC, and TIFFIN                   Case No. 3:20-cv-00403-SK
     MOUNT AIRY, LLC, on behalf of
16   themselves and all others similarly situated,        NOTICE OF CHANGE OF ADDRESS

17                          Plaintiffs,

18          v.

19   CAVIAR, INC., d/b/a TRY CAVIAR,

20                          Defendant.

21

22          PLEASE TAKE NOTICE the address of Whitney (Carlson) Johnson, an attorney at Benesch,

23   Friedlander, Coplan & Aronoff LLP has changed. The new address is:

24          One Market Street
            Spear Tower, 36th Floor
25          San Francisco, CA 94105

26          Please update your records accordingly.

27

28

                                                         1
                                              CHANGE OF ADDRESS
                                              Case No. 3:20-cv-00403-SK
              Case 3:20-cv-00403-SK Document 80 Filed 02/11/21 Page 2 of 2



 1   Dated: February 11, 2021          Respectfully submitted,
 2

 3                                     s/ Whitney Johnson
                                       Whitney (Carlson) Johnson (CA 308024)
 4                                     Benesch, Friedlander, Coplan & Aronoff LLP
                                       One Market Street
 5                                     Spear Tower, 36th Floor
                                       San Francisco, California 94105
 6                                     Telephone: (628) 600-2250)
                                       Facsimile: (628) 221-5828
 7                                     wjohnson@beneschlaw.com

 8                                     J. Erik Connolly (PHV IL 6269558
                                       Kate Watson Moss (PHV IL 6321176)
 9
                                       Madhavi Seth (PHV IL 6330420)
10                                     Benesch, Friedlander, Coplan & Aronoff LLP
                                       71 South Wacker Drive, Suite 1600
11                                     Chicago, Illinois 60606-4637
                                       Telephone: (312) 212-4949
12                                     Facsimile: (312) 767-9192
                                       Email: econnolly@beneschlaw.com
13
                                                kmoss@beneschlaw.com
14                                              mseth@benesch

15                                     Attorneys for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                     CHANGE OF ADDRESS
                                     Case No. 3:20-cv-00403-SK
